      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Niazi Licensing Corporation,                            Case No. 17-cv-5096 (WMW/BRT)

                               Plaintiff,
                                                 ORDER GRANTING DEFENDANT’S
       v.                                           MOTION FOR SUMMARY
                                                   JUDGMENT AND DENYING
St. Jude Medical S.C., Inc.,                       PLAINTIFF’S MOTION FOR
                                                     SUMMARY JUDGMENT
                               Defendant.


       This patent-infringement matter is before the Court on the parties’ cross-motions

for summary judgment. (Dkts. 180, 184.) For the reasons addressed below, Defendant’s

motion for summary judgment is granted and Plaintiff’s motion for summary judgment is

denied.

                                        BACKGROUND

       Plaintiff Niazi Licensing Corporation (NLC) owns United States Patent

No. 6,638,268 (the ’268 Patent), which pertains to a catheter system that can be inserted

into the coronary sinus of the heart. This catheter system allows medical professionals to

administer fluids and introduce pacing leads to the coronary sinus. Although the use of

catheters was known in 2003 when the ’268 Patent issued, the ’268 Patent describes an

invention that, based on its structure and shape, purportedly is better suited for “use in the

coronary sinus, especially in patients suffering from congestive heart failure.” The ’268

Patent claims a double catheter system with an “outer, resilient catheter having shape
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 2 of 18




memory and a hook-shaped distal end” and an “inner, pliable catheter slidably disposed

in the outer catheter.” The patent also claims methods of using the catheter system.

       NLC commenced this patent-infringement action against Defendant St. Jude

Medical S.C., Inc. (St. Jude), on November 13, 2017. NLC alleges that St. Jude has

indirectly infringed the ’268 Patent by inducing its customers—namely, medical

professionals—to infringe the ’268 Patent. Only a single method claim remains in

dispute in this lawsuit: Claim 11 of the ’268 Patent, which claims a series of steps for

“using a double catheter.” In its entirety, Claim 11 provides as follows:

                     11. A method for placing an electrical lead in a lateral
              branch of a coronary sinus vein using a double catheter
              including an outer catheter and an inner catheter slidably
              disposed inside the outer catheter, comprising:

                     inserting the catheter into the coronary sinus;

                     advancing a guide wire through the catheter into a
                     coronary sinus lateral branch vein;

                     advancing the inner catheter out of a front end opening
                     of the outer catheter along the guide wire into the
                     branch vein;

                     inserting the lead through the outer and inner catheters
                     to a target location in the branch vein; and

                     withdrawing the catheter leaving the lead in the branch
                     vein.

In its October 21, 2019 claim construction order, the Court construed “the catheter” to

mean “the double catheter” and held that “Claim 11 is infringed only when the steps are

performed in the order listed.”




                                             2
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 3 of 18




       The parties now cross-move for summary judgment. NLC argues that it is entitled

to summary judgment in its favor on the issues of infringement, St. Jude’s invalidity

defenses, and St. Jude’s challenge to NLC’s entitlement to damages that accrued before

the inventor assigned the ’268 Patent to NLC. According to NLC, this matter should

proceed to trial only on the issues of willful infringement and damages. St. Jude argues

that it is entitled to summary judgment in its favor as to infringement and, in the

alternative, contends that NLC cannot obtain pre-assignment damages as a matter of law.

                                       ANALYSIS

       Summary judgment is proper when the record before the district court establishes

that there is “no genuine dispute as to any material fact” and the moving party is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute as to a material

fact exists when “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

deciding a motion for summary judgment, a district court construes the evidence in the

light most favorable to the nonmoving party and draws all reasonable inferences in the

nonmoving party’s favor. See Windstream Corp. v. Da Gragnano, 757 F.3d 798, 802–03

(8th Cir. 2014). When asserting that a fact is genuinely disputed, the nonmoving party

must “submit affidavits, depositions, answers to interrogatories, or admissions on file and

designate specific facts” in support of that assertion. Gander Mountain Co. v. Cabela’s,

Inc., 540 F.3d 827, 831–32 (8th Cir. 2008); see also Fed. R. Civ. P. 56(c)(1)(A). A

nonmoving party may not “rest on mere allegations or denials but must demonstrate on




                                             3
         CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 4 of 18




the record the existence of specific facts which create a genuine issue for trial.” Krenik v.

County of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995) (internal quotation marks omitted).

         I.       Infringement

         NLC and St. Jude cross-move for summary judgment as to St. Jude’s alleged

infringement of Claim 11 of the ’268 Patent. A finding of infringement of a method

claim requires that “each and every step of the method or process was performed.”

Aristocrat Techs. Austl. Pty Ltd. v. Int’l Game Tech., 709 F.3d 1348, 1362 (Fed. Cir.

2013).        By contrast, summary judgment of non-infringement is appropriate if, after

resolving all reasonable factual inferences in favor of the patentee, “no reasonable jury

could find infringement.” Absolute Software, Inc. v. Stealth Signal, Inc., 659 F.3d 1121,

1130 (Fed. Cir. 2011).

         It is undisputed that St. Jude does not itself perform the patented medical

procedure. Instead, NLC alleges that St. Jude has indirectly infringed Claim 11 of the

’268 Patent by inducing its customers—namely, medical professionals—to practice the

patented method via St. Jude’s product instructions and marketing materials. “Whoever

actively induces infringement of a patent shall be liable as an infringer.” 35 U.S.C.

§ 271(b). “In order to succeed on a claim of inducement, the patentee must show, first

that there has been direct infringement, and second that the alleged infringer knowingly

induced infringement and possessed specific intent to encourage another’s infringement.”

Minn. Mining & Mfg. Co. v. Chemque, Inc., 303 F.3d 1294, 1304–05 (Fed. Cir. 2002)




                                              4
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 5 of 18




(citation omitted). The Court addresses, in turn, the issues of direct infringement and

St. Jude’s knowledge and intent.

      A.     Direct Infringement

      Liability for the inducement of patent infringement “may arise if, but only if, there

is . . . direct infringement.” Limelight Networks, Inc. v. Akamai Techs., Inc., 572 U.S.

915, 921 (2014) (internal quotation marks and alterations omitted). “A method patent

claims a number of steps,” and a method patent “is not infringed unless all the steps are

carried out.” Id. “Direct infringement of a method claim can be based on even one

instance of the claimed method being performed.” Mirror Worlds, LLC v. Apple Inc.,

692 F.3d 1351, 1359 (Fed. Cir. 2012). But a defendant “cannot be liable for inducing

infringement” if the “performance of all the claimed steps cannot be attributed to a single

person.” Limelight Networks, 572 U.S. at 923.

      This Court previously held that Claim 11 of the ’268 Patent is infringed only if the

steps of the patented method are performed in the order listed. As such, to be entitled to

summary judgment of infringement, NLC must prove that St. Jude induced a single

person to actually perform every step of Claim 11 in the exact order that those steps are

listed in the ’268 Patent. See Mformation Techs., Inc. v. Research in Motion Ltd., 764

F.3d 1392, 1398–99 (Fed. Cir. 2014). Conversely, if NLC fails to prove that any one step

of the method was not so performed, St. Jude is entitled to summary judgment of non-

infringement. See Aristocrat Techs., 709 F.3d at 1362; cf. Medgraph, Inc. v. Medtronic,

Inc., 843 F.3d 942, 949 (Fed. Cir. 2016).




                                            5
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 6 of 18




       NLC first contends that St. Jude’s experts have admitted that direct infringement

has occurred. In support of this argument, NLC relies on the following statement from

the rebuttal report of St. Jude’s damages expert, Dr. Mohan Rao: “In fact, based on my

discussion with [St. Jude’s technical expert] Dr. [David] Benditt, I understand that in

practice, physicians utilize the method as listed in Claim 11 of the ’268 patent less than 1

percent of the time.” But for at least two reasons, this evidence is insufficient to satisfy

NLC’s burden to prove infringement. First, the statement in Dr. Rao’s expert report is

hearsay within hearsay and, therefore, inadmissible in evidence. See Rainforest Cafe,

Inc. v. Amazon, Inc., 86 F. Supp. 2d 886, 902–03 (D. Minn. 1999) (observing that

“testimony of a witness that another individual told him or her” a particular statement “is

inadmissible hearsay”); Multi-Tech Sys., Inc. v. Hayes Microcomputer Prods., Inc., 800

F. Supp. 825, 844 (D. Minn. 1992) (observing that plaintiff “may not rely solely on

inadmissible hearsay” to prevail on summary judgment).1

       Second, even if Dr. Rao’s statement were not inadmissible hearsay, it is

inadmissible for another reason: namely, because it clearly reflects a hypothetical

assumption, which is unfounded speculation. The purpose of Dr. Rao’s rebuttal expert

1
       NLC contends that Dr. Rao’s statement is not hearsay, pursuant to Rule
801(d)(2)(B), Fed. R. Evid., which provides that a statement is not hearsay if the
statement “is offered against an opposing party and . . . is one the party manifested that it
adopted or believed to be true.” To be admissible under this rule, “the Court must
determine, by a preponderance of the evidence, that a reasonable jury could properly find
Defendant adopted the [statement] as an admission.” Cowden v. BNSF Ry. Co., 980
F. Supp. 2d 1106, 1119 (E.D. Mo. 2013). The record in this case does not establish that
St. Jude “adopted or believed to be true,” as a factual admission of liability, the statement
from Dr. Rao’s report on which NLC relies. To the contrary, St. Jude has consistently
maintained that it has not infringed the ’268 Patent.


                                             6
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 7 of 18




report is to opine as to the extent of NLC’s recoverable damages assuming that NLC

were to prove infringement, which is not an uncommon practice. See, e.g., Sys. Dev.

Integration v. Comput. Scis. Corp., 886 F. Supp. 2d 873, 882 (N.D. Ill. 2012) (“It is

entirely appropriate for a damages expert to assume liability for the purposes of his or her

opinion. To hold otherwise would be illogical.”).       Neither Dr. Rao nor Dr. Benditt

purport to have either personal knowledge or data from which they have concluded that

direct infringement of Claim 11 of the ’268 Patent has occurred. Instead, the statement in

Dr. Rao’s report reflects Dr. Benditt hypothesizing as to the possibility of infringement

occurring, which cannot demonstrate infringement. 2 See ACCO Brands, Inc. v. ABA

Locks Mfr. Co., 501 F.3d 1307, 1313–14 (Fed. Cir. 2007) (observing that hypothetical

instances of infringement cannot establish liability, which requires evidence of “specific

instances of direct infringement” or that defendant’s product “necessarily infringes”). To

hold otherwise would permit a patentee to satisfy its affirmative burden of proof any time

an accused infringer denies infringement liability but attempts to mitigate potential

damages by offering, in the alternative, a rebuttal expert opinion on the issue of damages

2
        In addition to being speculative, Dr. Benditt’s alleged statement (as paraphrased
by Dr. Rao) that “physicians utilize the method as listed in Claim 11 of the ’268 patent
less than 1 percent of the time” cannot establish infringement for at least two other
reasons. First, use of the patented method “less than 1 percent of the time” includes the
possibility that the patented method is never used. Second, nothing in Dr. Benditt’s
alleged statement establishes a connection between St. Jude and any use of the patented
method. Indeed, Dr. Benditt’s speculation that the patented method might be used “less
than 1 percent of the time” does not suggest that St. Jude’s customers, using St. Jude’s
written instructions, are among those rare physicians who might use the patented method.
As such, even if this evidence were not purely speculative double hearsay, this evidence
would be insufficient to satisfy NLC’s burden to prove that St. Jude induced at least one
of its customers to infringe Claim 11 of the ’268 Patent.


                                             7
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 8 of 18




based on an assumption of liability. Such a result would be illogical and contrary to the

law, common sense, and common practice. See, e.g., Sys. Dev. Integration, 886 F. Supp.

2d at 882.     Because the expert statements on which NLC relies are inherently

hypothetical and speculative, such evidence is insufficient to prove direct infringement.3

       NLC next argues that the written instructions St. Jude provides to end-users of its

catheter products are circumstantial evidence of direct infringement. “In order to prove

direct infringement, a patentee must either point to specific instances of direct

infringement or show that the accused device necessarily infringes the patent in suit.”

ACCO Brands, 501 F.3d at 1313. “Hypothetical instances of direct infringement are

insufficient to establish . . . indirect infringement,” and the “mere sale of a product

capable of substantial non-infringing uses does not constitute indirect infringement of a

patent.” Id. at 1313–14 (internal quotation marks omitted).

       It is true that a patentee may prove infringement using circumstantial evidence.

Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1364 (Fed. Cir. 2012).              But the

“[c]ircumstantial evidence must show that at least one person directly infringed an

asserted claim during the relevant time period.” Id. Such evidence is insufficient if it

merely shows that the defendant’s product is “capable of” infringing and the defendant’s

“user manuals simply described how to use the product in an infringing manner.” Id. at

1365. Instead, to prove direct infringement through circumstantial evidence when a

3
       NLC contends that Dr. Rao’s statement is not speculative because he prefaces the
statement with the phrase “[i]n fact.” Simply put, it is absurd to argue that beginning a
sentence with a figure of speech such as “in fact” converts any speculation that follows
into non-speculative evidence. NLC’s argument lacks merit.


                                             8
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 9 of 18




defendant has sold products that merely are capable of infringing, the patentee must

present evidence that “the accused infringer designed its products to practice the claimed

invention and instructed its customers to use the accused product in an infringing way.”

Id. (observing that defendants “go beyond describing the infringing mode; they

recommended that customers use the infringing mode” (emphasis added)).              Such

instructions must evince the defendant’s “intent to encourage infringement,” and

“[m]erely describing” an infringing use “is not the same as recommending, encouraging,

or promoting an infringing use, or suggesting that an infringing use should be

performed.” Takeda Pharms. U.S.A., Inc. v. West-Ward Pharm. Corp., 785 F.3d 625,

631 (Fed. Cir. 2015) (internal quotation marks, alterations, and citations omitted).

Accordingly, to prevail, NLC must present evidence that St. Jude affirmatively instructs,

encourages, or recommends that its customers use its products to perform the steps of

Claim 11 in the order that those steps are listed in the ’268 Patent.

       Claim 11 includes five steps:

              [1] inserting the catheter into the coronary sinus;

              [2] advancing a guide wire through the catheter into a
              coronary sinus lateral branch vein;

              [3] advancing the inner catheter out of a front end opening of
              the outer catheter along the guide wire into the branch vein;

              [4] inserting the lead through the outer and inner catheters to
              a target location in the branch vein; and

              [5] withdrawing the catheter leaving the lead in the branch
              vein.




                                              9
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 10 of 18




The Court next addresses, in turn, NLC’s evidence as to each of these five steps.4

           1. Step 1

       The first step of Claim 11 is “inserting the catheter into the coronary sinus.” The

Court previously construed “the catheter” to mean “the double catheter”—i.e., both the

inner and outer catheter. NLC contends that St. Jude induces its customers to perform

this step in its written instructions by directing users to “[i]nsert the inner catheter into the

outer guide catheter.” But prior to this instruction, St. Jude’s written instructions direct

users to “[f]ollow normal accepted practice for . . . outer guide catheter insertion.” This

instruction indicates that the outer catheter should be inserted before the inner catheter is

inserted rather than inserting both catheters simultaneously. This is inconsistent with the

claimed method as construed by the Court. Therefore, NLC’s evidence does not establish

that St. Jude instructed customers to perform the first step of the Claim 11 method.

           2. Step 2

       The second step of Claim 11 is “advancing a guide wire through the catheter into a

coronary sinus lateral branch vein.” According to NLC, St. Jude instructs users to

perform this step by directing users to, “[i]f desired, insert a guidewire . . . through the

inner catheter lumen into the branch vein.” But Claim 11 requires performing this step

before advancing the inner catheter into the branch vein.              In contrast, St. Jude’s


4
        In opposing St. Jude’s motion for summary judgment of non-infringement, NLC
relies on an “abbreviated overview” of the same arguments and evidence that NLC relies
on in its motion for summary judgment of infringement. As such, NLC’s arguments and
affirmative evidence of infringement are coextensive with its arguments and evidence
seeking to counter St. Jude’s non-infringement arguments.


                                               10
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 11 of 18




instructions reference the use of a guidewire only after first directing users to “subselect[ ]

the desired coronary sinus branch vein” when inserting the inner catheter. As such,

St. Jude’s written instructions do not follow the same order listed in Claim 11 and,

therefore, do not instruct customers to infringe the patented method.

       In addition, St. Jude’s instructions do not recommend or encourage the use of a

guidewire. Instead, the instructions provide that a physician may insert a guidewire “[i]f

desired.” Evidence that a defendant’s “user manuals simply describe[ ] how to use the

product in an infringing manner” without affirmatively recommending that customers do

so is insufficient circumstantial proof of infringement. Toshiba Corp., 681 F.3d at 1365

(observing as significant the fact that defendants “go beyond describing the infringing

mode; they recommended that customers use the infringing mode” (emphasis added)).

Notably, the record undisputedly establishes that St. Jude has sold significantly fewer

guidewires than inner catheters, which further suggests that St. Jude does not recommend

or encourage the use of a guidewire. Moreover, NLC’s reliance on articles, instructions,

and marketing materials produced by individuals and entities other than St. Jude is

inapposite. Such evidence is immaterial because it has no relevance to whether St. Jude

recommended or encouraged infringement.

       In summary, NLC’s evidence does not establish that St. Jude instructed customers

to perform the second step of the Claim 11 method because St. Jude’s written instructions

merely describe the use of a guidewire without recommending or encouraging such use,




                                             11
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 12 of 18




and the written instructions are not consistent with the order in which the steps of the

method are listed in Claim 11.

          3. Step 3

       The third step of Claim 11 is “advancing the inner catheter out of a front end

opening of the outer catheter along the guide wire into the branch vein.” As evidence of

infringement, NLC first relies on testimony by St. Jude’s technical expert that it “is

desirable” to advance the inner catheter into a branch vein. But such testimony does not

establish that St. Jude encouraged or recommended doing so in a manner that infringes

Claim 11 of the ’268 Patent.

       NLC also relies on the following excerpts from St. Jude’s written instructions:

              5. If desired, insert a guidewire (up to 0.035 inch (0.089 cm)
              diameter) through the inner catheter lumen into the branch
              vein.

              6. If desired, advance the outer guide catheter over the inner
              catheter into the branch vein.

However, neither of these instructions describes advancing an inner catheter (1) out of the

front end of an outer catheter, (2) along a guidewire, or (3) into a branch vein, all of

which are required by step three of the patented method. To the contrary, as addressed

above, St. Jude’s written instructions describe advancing the inner catheter into a branch

vein before the optional insertion of a guidewire.5 And St. Jude’s instructions clearly

involve advancing “the outer guide catheter” into the branch vein, not advancing the

5
       Indeed, St. Jude’s sixth step describes optionally advancing the outer catheter
“over the inner catheter into the branch vein,” which suggests that the inner catheter has
previously been advanced into the branch vein.


                                            12
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 13 of 18




inner catheter into the branch vein as required by the third step of Claim 11. Moreover,

St. Jude’s instructions preface both the insertion of a guidewire and the advancement of

the outer catheter into the branch vein with the phrase “[i]f desired.” As such, even if

St. Jude’s instructions correctly described the patented method (which they do not), these

steps are neither encouraged nor recommended by St. Jude.6 Instead, these steps are

merely described as steps that St. Jude’s products are capable of performing. This type of

circumstantial evidence is insufficient to prove infringement. See Toshiba Corp., 681

F.3d at 1365 (distinguishing user manuals that “simply described” how to perform an

infringing method from instructions that affirmatively “recommended” doing so).

       For these reasons, NLC’s evidence does not establish that St. Jude instructed

customers to perform the third step of the Claim 11 method.

          4. Step 4

       The fourth step of Claim 11 is “inserting the lead through the outer and inner

catheters to a target location in the branch vein.” According to NLC, St. Jude directs


6
        NLC contends that “the only reason to use a .035 guide wire is to advance the
inner catheter into the branch vein” and that “when a physician advances the outer
catheter into the branch vein . . . the inner catheter and the outer catheter are manipulated
in a telescoping fashion that includes advancing the inner catheter into the branch vein.”
But even if it is true that a physician could interpret St. Jude’s instructions in this manner,
St. Jude’s instructions for the use of its products do not describe, recommend, or
encourage such an interpretation. Significantly, “instructions that require one to look
outside the label to understand the alleged implicit encouragement [to infringe] do not,
without more, induce infringement.” Eli Lilly & Co. v. Teva Parenteral Meds., Inc., 845
F.3d 1357, 1369 (Fed. Cir. 2017) (internal quotation marks omitted). Moreover, St.
Jude’s instructions do not recommend use of a .035-inch guidewire. The instructions
merely indicate that, if a guidewire is used, the guidewire can be “up to 0.035 inch (0.089
cm) diameter” in size.


                                              13
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 14 of 18




users to perform this step of the patented method in the eighth step of St. Jude’s written

instructions, which provides: “Introduce the lead through the inner catheter and into

position in the branch vein.      If desired, an over-the-wire technique may be used.”

Although this step of St. Jude’s instructions indicates that use of an over-the-wire

technique is optional, an over-the-wire technique is not required by the fourth step of

Claim 11. As such, St. Jude’s written instructions direct users to insert a lead through the

outer and inner catheters to a target location in the branch vein, which is all that is

required by the fourth step of Claim 11.

          5. Step 5

       The fifth step of Claim 11 is “withdrawing the catheter leaving the lead in the

branch vein.” Because this Court previously construed “the catheter” to mean “the

double catheter” (i.e., both the inner and outer catheter), this step of Claim 11 requires the

inner and outer catheters to be withdrawn simultaneously. St. Jude’s written instructions,

however, describe only the removal of the inner catheter. NLC cites no evidence that

St. Jude instructs, encourages, or recommends removing both the inner catheter and the

outer catheter simultaneously. 7 Therefore, NLC’s evidence does not establish that

St. Jude instructed customers to perform the fifth step of the Claim 11 method.

       The Court is mindful that a patentee may prove induced infringement with

circumstantial evidence “that the accused inducer promoted the infringing use with

7
       To the contrary, the record includes the following testimony from St. Jude’s
technical expert, Dr. Benditt, about removing the inner and outer catheter simultaneously:
“[N]obody does that. Well, nobody that I know of does that. Too hazardous to remove
them in one step.”


                                             14
     CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 15 of 18




knowledge that such use directly infringes the patent claims.” GlaxoSmithKline LLC v.

Teva Pharms. USA, Inc., 976 F.3d 1347, 1352 (Fed. Cir. 2020). But when, as here, an

alleged infringer’s instruction manuals do not “teach all of the steps of the claimed

method together, much less in the required order,” a patentee’s circumstantial evidence of

infringement “requires too speculative a leap to conclude that any customer actually

performed the claimed method.” E-Pass Techs., Inc. v. 3Com Corp, 473 F.3d 1213, 1222

(Fed. Cir. 2007) (affirming summary judgment of noninfringement). Such is the case

here. St. Jude’s written instructions do not precisely describe all of the steps of the

claimed method. The instructions do not describe those steps in the order required by the

patented method. And the instructions do not affirmatively recommend each step of the

patented method because some of the required steps are characterized as optional. As

such, the leap required to conclude from NLC’s circumstantial evidence that any of

St. Jude’s customers actually performed the patented method is too speculative. See id.

      In summary, NLC’s evidence does not demonstrate that St. Jude instructed,

encouraged, or recommended the performance of each of the five steps of the patented

method, either in the order listed in Claim 11 of the ’268 Patent or otherwise.

Accordingly, the record contains insufficient evidence of direct infringement—a

necessary element of NLC’s induced-infringement claim.

      B.     Knowledge and Intent

      In addition to proof that direct infringement occurred, an induced-infringement

claim requires the defendant to know that the induced acts result in patent infringement.




                                           15
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 16 of 18




Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 765–66 (2011). A plaintiff also

must establish that it was the defendant’s specific intent to encourage another’s

infringement. DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1306 (Fed. Cir. 2006). Here,

the parties’ dispute primarily pertains to whether NLC has presented evidence that

St. Jude specifically intended to encourage infringement of Claim 11.

       NLC relies exclusively on St. Jude’s written product instructions as circumstantial

evidence of St. Jude’s alleged intent to induce infringement. When evaluating whether

product instructions evince the requisite intent to induce infringement, “[t]he focus is not

on whether the instructions describe the mode of infringement, but rather on whether the

instructions teach an infringing use of the device such that [the court is] willing to infer

from those instructions an affirmative intent to infringe the patent.” HZNP Meds. LLC v.

Actavis Labs. UT, Inc., 940 F.3d 680, 701 (Fed. Cir. 2019) (internal quotation marks

omitted). Thus, when a plaintiff attempts to prove intent through a product label or

instruction manual, courts must examine whether the instruction “encourages,

recommends, or promotes infringement,” because “[m]erely describing the infringing

use, or knowing of the possibility of infringement, will not suffice.” Id. at 701–02

(internal quotation marks and alterations omitted).         In particular, when product

instructions describe an infringing step but make clear that such step is optional, the

instructions are insufficient to demonstrate an intent to encourage infringement. See, e.g.,

id. at 702 (concluding that defendant’s product instructions did “not encourage

infringement” when they described as optional certain steps in the patented method).




                                            16
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 17 of 18




       As addressed above, St. Jude’s written instructions do not encourage, recommend,

or promote infringement for at least three reasons.         First, St. Jude’s instructions

substantively differ from steps of the patented method in several ways, including the

absence of any direction to insert or withdraw the inner and outer catheters

simultaneously and the absence of any direction to advance an inner catheter out the front

end of an outer catheter along a guidewire. Second, even if St. Jude’s written instructions

accurately described every step of the patented method, there is no evidence that St. Jude

has instructed its customers to perform those steps in the precise order listed in Claim 11

of the ’268 Patent. Third, several steps in St. Jude’s written instructions are optional,

which a physician may perform “[i]f desired.” A patentee cannot demonstrate that a

defendant specifically intended to induce infringement based solely on a defendant’s

instructions if those instructions expressly describe as optional the performance of a step

that is necessary to infringe the patented method. See id. (affirming summary judgment

of noninfringement because product instructions, which described steps of the patented

method as optional, did not demonstrate that defendant intended to “encourage

infringement”). Nor does such evidence create a material dispute of fact as to the intent

element, even if the defendant has actual knowledge that some users of its product might

be infringing the plaintiff’s patent. Id.

       In summary, to succeed on a claim of indirect infringement by inducement, NLC

must prove both direct infringement by at least one person and that St. Jude knowingly

induced infringement and possessed specific intent to encourage another’s infringement.




                                            17
      CASE 0:17-cv-05096-WMW-BRT Doc. 305 Filed 03/23/21 Page 18 of 18




As addressed above, NLC has failed to present evidence to support either of these two

essential elements of its patent-infringement claim. Accordingly, NLC’s motion for

summary judgment of infringement is denied and St. Jude’s motion for summary

judgment of non-infringement is granted.

      II.    Invalidity and Damages

      In the alternative, NLC argues that it is entitled to summary judgment on

St. Jude’s two invalidity defenses. Also, the parties dispute the scope of damages that

NLC is entitled to recover. In light of the Court’s conclusion that St. Jude is entitled to

summary judgment of non-infringement, the Court declines to address these alternative

arguments.

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Plaintiff Niazi Licensing Corporation’s motion for summary judgment,

(Dkt. 180), is DENIED.

      2.     Defendant St. Jude Medical S.C., Inc.’s motion for summary judgment,

(Dkt. 184), is GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: March 23, 2021                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            18
